In The

                                Court of Appeals

                    Ninth District of Texas at Beaumont

                               __________________

                               NO. 09-19-00193-CR
                               __________________


                  STEPHANIE NICOLE AUSTIN, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee

__________________________________________________________________

                 On Appeal from the 7th District Court
                        Smith County, Texas
                     Trial Cause No. 007-0089-19
__________________________________________________________________

                          MEMORANDUM OPINION

      Stephanie Nicole Austin entered an open plea of guilty to one count alleging

she delivered or manufactured a controlled substance (methamphetamine), in an

amount of between four and two-hundred grams. After the trial court assessed a fifty-

year sentence, Austin appealed. The attorney appointed to represent her in her appeal

then filed a brief, in which he argues there are no nonfrivolous arguments he can




                                         1
raise to support Austin’s appeal.1 After reviewing the record, we agree with Austin’s

attorney and find Austin’s appeal is frivolous.2

      On appeal, Austin’s attorney filed a brief, which contains his professional

evaluation of the record. In the brief, Austin’s attorney concludes Austin’s appeal is

frivolous. 3 After Austin’s attorney sent Austin a copy of the brief, Austin filed a pro

se response. In it, she alleged that her attorney failed to provide her with effective

assistance of counsel in her trial. According to Austin, her attorney was ineffective

because he failed to move to suppress the evidence police obtained in what Austin

claims in her brief was an illegal search. Austin also argues she never voluntarily,

intelligently, or knowingly pleaded guilty to possessing the meth that was the subject

of her indictment. Last, Austin argues the trial court’s judgment should be reversed

because her sentence fails to include what Austin characterizes in her pro se response

was a statutorily mandated fine.

      But given our finding that Austin’s appeal is frivolous, we need not require

the trial court to appoint another attorney to re-brief her appeal.4 And since no

arguable issues support the appeal, the trial court’s judgment is affirmed.


      1
         See Tex. Health & Safety Code Ann. § 481.112(d). Notably, Austin filed her
appeal with the Twelfth Court of Appeals. The Texas Supreme Court, however,
transferred the appeal to the Ninth Court of Appeals on June 20, 2019 based on a
docket-equalization order. See Tex. Gov’t Code Ann. § 73.001.
       2
         See Anders v. California, 386 U.S. 738, 744 (1967).
       3
         See id.; High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978).
       4
         Cf. Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991).
                                           2
      AFFIRMED.



                                                _________________________
                                                     HOLLIS HORTON
                                                          Justice

Submitted on March 24, 2021
Opinion Delivered May 5, 2021
Do Not Publish

Before Golemon, C.J., Horton and Johnson, JJ.




                                       3